DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment filed 07/23/2021.  Claims 5 and 6 have been amended and no claims added.  Claims 5-7 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 07/23/2021, with respect to the outstanding rejections of claims 5-7 under 35 USC 102 have been fully considered and are persuasive.  The outstanding rejections of claims 5-7 under 35 USC 102 has been withdrawn. 
In the first paragraph of Remarks of 07/23/2021, Applicant raises the issue that no new matter has been added.  Examiner respectfully disagrees, on the basis that Examiner maintains that as detailed below, while a combination of a shift accompanied by a linear movement was originally disclosed, a shift causing movement in an opposite direction of another section at the same time as claimed was not originally disclosed as further detailed in the rejections under 35 USC 112 below.  
In the third paragraph of Remarks, Applicant raises the issue that support for the amendment of 07/23/2021 to claim 5 can be found in page 13, fourth paragraph and page 18, second and third paragraphs of the instant Specification, and instant Figures 4 and 5.  Examiner has taken note of page 13, fourth paragraph and page 18, second and third paragraphs of the instant Specification, and instant Figures 4 and 5.  Examiner agrees that the limitation of a receptacle moving a counter during dispensing of the pharmaceutical substance as required by lines 12-13 of amended claim 5 is supported by the disclosure pointed out by Applicant, however respectfully disagrees regarding the limitation of lines 22-25 of claim 5 of a shift of a section of a restoring spring causing movement at the same time in an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 and 6 and claim 7 due to dependence from claim 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had wherein a linear shift of one section of the restoring spring causes a movement at the same time in an opposite direction of another section of the restoring spring having the engagement part”.  It is noted that the instant Specification, in the second paragraph of page 7 recites that “the linear shift of a section of the restoring spring being combined immediately at the pivot axis on the counter is accompanied by a movement of the restoring spring section which has the engagement part but in opposite directions”, the engagement part being understood to correspond to engagement part 21 such as in instant Figure 4 and the section to section 23.  It is noted that as disclosed 21 and 23 are unitary subcomponents of the spring 12, and that relative opposite movement occurs only about pivot axis d, that is effectively that when 23 shifts downward, relative to axis d, as shown between Figures 4 and 5, 21 moves upward relative to axis d.  It is respectfully the Examiner’s position that the shift of 23 as disclosed does not cause movement of 21, but rather both are caused my movement of mounting part 3 including axis d relative to spring 21.  
That is Examiner respectfully maintains that both 23 and 21 are acted upon by 3, such that a causal relation of shift of 23 to movement of 21 is not disclosed.   It is noted that axis d effectively moves between 21 and 23 as depicted in Figures 4 and 5, such that in a frame of reference specifically relative to axis d, a downward shift of 23 occurs to the right of axis d and upward movement of 21 relative to axis d at the left of axis d.  However Examiner maintains that this does not constitute a causal relationship of shifting at 23 to movement at 21 but rather action of the assembly of 3 and axis d relative to both 12 and 23.  As such, and absent further disclosure of a shift of a section causing movement in an opposite direction, Examiner respectfully maintains that a configuration wherein a linear shift of a section causes a movement at the same time in an opposite direction of another section was not described in the original disclosure in such a way as to reasonably convey that the inventor had possession of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785